Citation Nr: 0841072	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-27 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Oak 
Hill Hospital on December 29, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1978 to February 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida, which 
is the Agency of Original Jurisdiction (AOJ) in this matter.

The veteran requested to present testimony at a video 
conference hearing.  Such a hearing was scheduled for October 
2008, however the veteran did not appear and has offered no 
reason for such failure to appear.  As such, the Board 
considers the veteran's hearing request to have been 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on December 29, 2005, presented to the emergency 
room at Oak Hill Hospital, a private hospital, with 
complaints of chest pain and shortness of breath.  Discharge 
diagnosis was acute chest pain, rule out myocardial 
infarction.  The treating physician noted that the veteran 
left against medical advice.  

The veteran is now seeking payment or reimbursement for the 
treatment he received at Oak Hill Hospital.  He essentially 
asserts that his condition when he arrived at Oak Hill on 
December 29, 2005, required emergency care.  He has no 
service- connected disabilities.  

Initially, the Board notes that the regulations that provide 
for reimbursement of non-VA emergency treatment were recently 
amended, effective when October 10, 2008.  See 38 U.S.C. 
§§ 1725, 1728.  The veteran should be provided with the 
revised criteria.  

Moreover, the Board finds that a medical opinion is 
necessary.  The veteran's claim was denied in February 2006 
on the basis that a prudent layperson would not have 
reasonably viewed the visit as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health; and that VA facilities were 
feasibly available to provide the care.  

However, the basis for disapproval was different when the 
veteran's claim was re-reviewed in August 2007 by a Chief 
Medical Officer (CMO).  The CMO recommended disapproval of 
the veteran's claim because the veteran left the Oak Hill 
emergency room against medical advice.  The Board notes that 
leaving against medical advice is not a reason for 
disapproval under the Millennium Health Care Act.  On remand, 
the Board finds that clarification is necessary as to why the 
veteran's claim was ultimately denied.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred on December 29, 2005 
(see revised 38 U.S.C. §§ 1725, 1728, 
effective October 10, 2008; (b) Notify 
the veteran of the information and 
evidence he is responsible for providing; 
and (c) Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  The veteran's consolidated health 
record (CHR) should be referred to the 
CMO who provided the August 27, 2007 
opinion.  The CMO is specifically 
requested to review the CHR and prepare 
an addendum in which he provides 
rationale for his disapproval of the 
veteran's claim.  

The CMO should review the CHR and provide 
an opinion responding to the following 
questions:  Did the veteran's condition 
when he presented to Oak Hill on December 
29, 2005, require emergent treatment such 
that a prudent layperson would reasonably 
expect that delay in seeking immediate 
medical attention would be hazardous to 
veteran's life or health, and was a VA 
facility feasibly available at the time?  
Leaving against medical advice is not a 
reason for disapproval under the 
Millennium Health Care Act and should 
therefore not be considered when 
recommending approval or disapproval.   

The rationale for any opinion must be 
provided.  If the CMO who provided the 
opinion in August 2007 is no longer 
available, the questions posed should be 
answered by another VA physician.  

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred on December 29, 
2005.  If the decision remains adverse to 
the veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




